Citation Nr: 0323590	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  91-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent for 
status post total right hip replacement, right hip 
subtrochanteric bursitis, degenerative joint disease, right 
knee, prior to August 27, 1993.

2.  Entitlement to an evaluation greater than 70 percent for 
status post total hip replacement due to severe 
osteoarthritis and non union of right femur fracture, prior 
to May 16, 2002.

3.  Entitlement to an evaluation greater than 90 percent for 
status post total hip replacement due to severe 
osteoarthritis and non union of right femur fracture, 
beginning May 16, 2002.

4.  Entitlement to an evaluation greater than 30 percent for 
degenerative joint disease of the right knee, clinical right 
knee genu valgus deformity due to right femur fracture.

5.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

6.  Entitlement to special monthly compensation by reason of 
need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to April 
1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 1990 and 
March 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in October 1991, 
when it was remanded for clarification as to the veteran's 
wishes concerning a hearing.  The record reflects that he 
subsequently presented testimony before a local hearing 
officer sitting at the RO in February 1992.  In May 1997, the 
claim was again remanded for further development, to include 
procuring treatments records and to offer the veteran an 
opportunity for VA examination.

The case is now again before the Board.  Unfortunately, and 
for reasons described below, the Board determines that a 
remand is again necessary.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002).  This change in the law is applicable to all claims 
file on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claims currently on appeal, and 
the claims have not been developed in accordance with VCAA.  
This development must be accomplished.

The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.325(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service connected right hip and knee 
disabilities.  The RO should procure duly 
executed authorization for the release of 
private medical records.  In particular, 
the RO should obtain copies of treatment 
accorded the veteran for his 
musculoskeletal disabilities from the VA 
Medical Center (VAMC) in San Juan, Puerto 
Rico, that are not already of record, to 
include any and all clinical medical 
records.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examinations to determine 
the nature and extent of his right hip 
and right knee disabilities.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the right hip and right knee 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
right hip and right knee 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of any and 
all right hip and right knee 
pathology identified.
o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion, extension, 
lateral flexion, and rotation 
motion testing for the right 
hip and right knee.  
o	Provide an assessment of 
functional loss, if any, 
associated with the right hip 
and right knee, including the 
presence of limitation of 
motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or 
other functional impairment, 
pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).

4.  The examiner(s) is (are) requested to 
provide an opinion as to the extent of 
disability in the right hip and knee and 
whether the service-connected 
disabilities, as a whole, in effect 
render the loss of use of the right foot, 
or that they, together or separately, in 
effect render the right knee and/or right 
hip to be ankylosed, such as is required 
for the grant of automobile and adaptive 
equipment or for adaptive equipment, 
only. 

5.  The examiner(s) is (are) requested to 
provide an opinion as to whether or not 
the veteran requires the regular aid and 
attendance of another.  If the RO feels a 
social and industrial survey is 
necessary, one should so be obtained.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
evaluation greater than 60 percent for 
his service-connected right leg 
disability prior to August 27, 1993; for 
an evaluation greater than 70 percent for 
his service connected hip disability 
prior to May 16, 2002, and for an 
evaluation greater than 90 percent 
beginning May 16, 2002; for an evaluation 
greater than 30 percent for the service 
connected right knee disability; for 
entitlement to automobile and adaptive 
equipment or adaptive equipment only; and 
for entitlement to special monthly 
compensation by reason of need for aid 
and attendance or by reason of being 
housebound.  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



